Citation Nr: 0937931	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-40 278	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a blast wound to the left hip/buttock, Muscle 
Group XVII.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 
2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected residuals of a blast 
wound to the left hip/buttock, Muscle Group XVII, are 
manifested by no more than a moderately severe muscle injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
the residuals of a blast wound to the left hip/buttock, 
Muscle Group XVII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in November 2006 and May 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
Although the Veteran asserted that his November 2006 VA 
contract physician examination was inadequate, the Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  The findings of the November 2006 
are not shown to be so significantly inconsistent with the 
other medical evidence of record as to warrant further 
development.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. §4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2009).  

§4.56 Evaluation of muscle disabilities.  
(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle 
damage is minimal. 
(b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record 
of superficial wound with brief treatment and return 
to duty. Healing with good functional results. No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence 
of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained 
in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. 
(ii) History and complaint. Service department record 
or other evidence of in-service treatment for the 
wound. Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) 
exit scars, small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. 
(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups. Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. 
(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function. If present, the following are 
also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of 
muscles. 
(F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 
38 C.F.R. § 4.56 (2009)

531
7
Group XVII.
Rating

Function: Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XIV (6) in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(1). 
 
Pelvic girdle group 2: 
1.	Gluteus maximus; 
2.	gluteus medius; 
3.	gluteus minimus. 

    Severe
*50

    Moderately Severe
40

    Moderate
20

    Slight
0
*If bilateral, see §3.350(a)(3) of this chapter to determine 
whether the veteran may be entitled to special monthly 
compensation.
38 C.F.R. § 4.43, Diagnostic Code 5317 (2009)

Factual Background and Analysis

Service treatment records show the Veteran sustained injuries 
including to the left anterior thigh and left buttock as a 
result of an IED (improvised explosive device) during service 
in Iraq on October 4, 2005.  He was initially treated for his 
wounds, and medivaced to Germany and transferred to the CONUS 
where he as sent to NNMC.  Upon admission on October 11, 
2005, it was noted that he had left buttock fragment wounds 
with retained foreign shrapnel, status post I & D (irrigation 
and debridement).  Initial examination of the left thigh 
revealed two anterior wounds, packed with W-T-D (wet to dry) 
dressings.  The first wound was described as medial, shallow 
above the muscle, and the second wound was lateral, deep, 
narrow, and tracking downward.  There was a posterior thigh 
wound described as a deep, 4 cm gash packed with Kerlex.  A 
CT Scan of the pelvis revealed a large soft tissue defect at 
the level of the left hip, anteriorly and extending into the 
gluteus muscles, with scattered metallic fragments and 
pockets of air.  There was no evidence of any underlying 
fracture.  During his hospitalization, the Veteran went 
multiple times to the operating room for incision and 
drainage of soft tissue injuries.  He was maintained with 
wound V.A.C. (vacuum assisted closure) in place.  

Physical therapy notes dated in January 2006 noted a moderate 
left limp with tight and hard tissue that was believed to be 
pulling his right hip into rotation.  A March 2006 physical 
evaluation board report noted that the Veteran had suffered a 
significant soft-tissue injury to the left proximal thigh and 
buttock with multiple irrigation and debridement, including 
treatment with a VAC sponge for one month.  It was noted that 
his surgeons initially advocated a hip disarticulation, but 
that despite some wound infections the wound did close with 
VAC treatment.  Upon examination the Veteran complained of 
left hip weakness, left thigh numbness, and pain on left hip 
motion.  He stated he was unable to run.  The examiner noted 
he walked with a significantly antalgic gait and a 
Trendelenburg lurch.  Physical examination revealed two 
anterior scars and one posterior scar where the VAC was used.  
Range of motion studies revealed left hip flexion to 100 
degrees, extension to 0 degrees, external rotation to 15 
degrees, and internal rotation to 30 degrees.  Right hip 
flexion was to 110 degrees, extension was to 15-20 degrees, 
external rotation was to 45 degrees, and internal rotation 
was to 30 degrees.  X-rays revealed no bony abnormalities.  
There was a heterotrophic ossification in the left abductor 
mechanism with tenderness to palpation over the greater 
trochanter.  It was the examiner's opinion that the 
heterotrophic ossification would require excision at some 
point in the future, but that it was not limiting his range 
of hip motion.  A March 2006 report of medical examination 
noted significant left thigh groin and left hip scars.  
Strength was 4/5 with absent sensation from the left hip to 
the knee.  The vascular system and motor skills were intact.  

An April 2006 neurological examination revealed decreased 
response to pain and temperature stimulation to the bilateral 
extremities.  There was a decreased response to tactile 
stimulation with a slight limp and a tendency to circumvent 
the left leg.  There was visual and measurable atrophy of two 
centimeters to the left calf.  Multiple surgical scars about 
the anterior lateral and posterior left hip were well healed.  
There was sensory loss to all modalities in the left lateral 
thigh in the femoral cutaneous nerve distribution.  Motor 
examination revealed normal muscle tone with no evidence of 
lower extremity weakness or involuntary movements.  The 
Veteran's gait and stance were normal.  Deep tendon reflexes 
were normal.  The diagnosis was meralgia paresthetica with a 
lateral femoral cutaneous nerve injury.  There were no other 
neurologic deficits.  A May 2006 physical evaluation board 
found the Veteran was unfit for service due to severe 
injuries to the left buttock and thigh and left hand.  A 40 
percent disability rating was assigned.  

A November 2006 VA contract examination report shows the 
Veteran described his left thigh wound as through and through 
injuries inflicted by multiple high velocity missiles with 
the extent of destruction involving blood vessels, bone, 
fascia, and nerves.  He complained of daily pain that was 
crushing, aching, oppressive, sharp, and cramping in nature.  
The pain level was estimated as two on a ten point scale.  He 
stated he experienced loss of strength, weakness, easy 
fatigability, pain, impairment of coordination, and an 
inability to control movement.  He reported complications 
from his injuries including intermuscular scarring and 
adhesions of scar to the bone.  He also reported that he was 
unable to run or walk long distances or keep up his normal 
work requirements because he was unable to hike, carry heavy 
loads, or turn sharply.  It was noted that he was currently 
employed as a high school English teacher.  

The examiner found the Veteran's gait was within normal 
limits.  The injured muscle group was identified as Muscle 
Group XVII.  There was a 16 centimeter by three millimeter 
entrance wound scar to the left buttock and a nine centimeter 
by one centimeter exit wound scar to the left thigh.  There 
was no adherence to the underlying structures, intramuscular 
scarring, or adhesion to the bone.  Palpation of the muscle 
revealed loss of deep fascia.  There were no signs of lowered 
endurance or impaired coordination.  Muscle strength was 
graded at four.  The injury did not affect the function of 
that particular part of the body.  There was no muscle 
herniation.  It was noted the injury did not involve any 
tendon, done, joint, or nerve damage.  Range of motion 
studies of the left hip revealed flexion limited to 100 
degrees with pain at that level.  Normal hip flexion was 
identified as to 125 degrees.  The studies also revealed 
normal left hip extension, adduction, abduction, external 
rotation, and internal rotation.  The left hip joint 
(apparently erroneously identified as the right hip) was 
additionally limited following repetitive use by pain and 
weakness.  Pain had the major functional impact.  X-rays of 
the sacrum and coccyx revealed no evidence of fracture or 
subluxation.  There were metallic foreign bodies consistent 
with prior ballistic injury.  X-rays of the left hip and 
thigh revealed a prominent dystrophic ossification along the 
posterolateral aspect of the left greater trochanter with 
metallic foreign bodies within the soft tissues of the 
proximal lateral aspect of the left thigh consistent with 
prior ballistic injury.  There was no evidence of fracture or 
subluxation.  The diagnoses included shrapnel wounds to the 
left thigh and left hip/buttock.  In an addendum the examiner 
noted the left buttock and thigh scars were level with no 
evidence of tenderness, disfigurement, adherence, unstable 
scarring, inflammation, edema, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.

Service department treatment records dated in January 2008 
noted the Veteran complained of chronic pain estimated as 
four to five on a ten point scale, paresthesia, and numbness 
along the lateral left thigh.  It was noted he took extra 
strength Tylenol on a daily basis.  His activity was limited 
in ambulation and prolonged standing.  The examiner noted the 
distal left lower extremity was neurovascularly intact, but 
that there was an area of paresthesia surrounding the left 
proximal lateral thigh.  The surgical scars on the distal 
buttock and anterior thigh were well healed.  His gait was 
antalgic with a circumvention type pattern.  Strength with 
hip adduction, abduction, extension, and flexion was 5/5, 
bilaterally, but significantly weaker on the left.  Range of 
motion was restricted and painful with adduction, abduction, 
extension, flexion, and log roll.  There was tenderness to 
palpation to the overlying buttock, lateral thigh, and 
anterior proximal thigh.  There was a palpable mass to the 
lateral thigh and a palpable defect overlying the buttock.  
X-rays revealed a significant heterotrophic ossification 
laterally and posterolaterally with multiple foreign bodies.  
The diagnoses included meralgia paresthetica, injury of the 
thigh, and chronic pain due to trauma.  It was noted that the 
Veteran was counseled on treatment options to include 
excision of the heterotrophic ossification.

In statements in support of his claim the Veteran asserted 
that his injuries were more appropriately rated as a severe 
muscle injury warranting a 50 percent rating.  He stated, in 
essence, that the November 2006 examination findings were 
erroneous and that a more thorough examination would have 
revealed his gait and range of motion were not normal.  He 
also stated that he had extreme pain, fatigue, weakness, and 
a lack of coordination after repetitive motion with visible 
muscle deformity during contractions of the leg.  In 
statements in support of his claim his spouse, mother, and 
school principal described problems he had experienced with 
pain and limitation of motion.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of a blast wound to the 
left hip/buttock, Muscle Group XVII, are manifested by no 
more than a moderately severe muscle injury.  Although the 
Veteran sustained a very serious and debilitating injury with 
many symptoms compatible with a severe muscle injury, the 
totality-of-the-circumstances are not indicative of a severe 
muscle injury for VA compensation purposes.  

The assignment of a 50 percent rating is predicated upon 
finding of a severe muscle injury.  A severe muscle injury 
disability under VA regulations is characterized by evidence 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Although the Veteran maintains that he 
sustained through and through or deep penetrating wounds, the 
records does not reflect this finding.  Further, present 
findings must demonstrate evidence of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

The evidence indicating the Veteran walked with an antalgic 
gait, that he had a palpable mass to the lateral thigh, that 
he had a palpable defect overlying the buttock, and that X-
rays revealed a significant heterotrophic ossification with 
multiple foreign bodies are consistent with a moderately 
severe muscle injury.  

The overall evidence of record, including service treatment 
records, VA contract examination findings, post-service 
treatment records, and statements in support of the claim, 
does not demonstrate an explosive effect of a high velocity 
missile nor a shattering bone fracture.  The evidence is not 
indicative of a prolonged period of hospitalization during 
active service and the objective evidence does not 
demonstrate extensive ragged, depressed, and adherent scars, 
soft or flabby muscles in the wound area, abnormal muscle 
swelling and hardening in contraction, adhesion of scar to 
one of the long bones, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The Veteran's statements as to his present symptom 
manifestations are found to be credible; however, the Board 
finds the overall objective medical evidence of record, 
including the November 2006 and January 2008 VA medical 
reports, are more indicative of a moderately severe muscle 
injury.  The evidence demonstrates manifestations of chronic 
pain, paresthesia, and numbness along the lateral left thigh, 
but also demonstrates that the distal left lower extremity 
was neurovascularly intact and that the scars to the distal 
buttock and anterior thigh were well healed.  Although the 
Veteran has apparently opted not to undergo excision of his 
heterotrophic ossification, there is no indication of any 
limitation of motion due to that specific disorder such that 
a separate disability is warranted at this time.  Similarly, 
the Board finds that the Veteran's residual scars are not 
shown to be unstable or painful upon examination as to 
warrant any additional, separate disability ratings.  
Therefore, the claim for entitlement to a rating in excess of 
40 percent for the residuals of a blast wound to the left 
hip/buttock must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria and 
the objective findings of physical impairment are well 
documented.  The Veteran is shown to be presently employed as 
a high school English teacher and the evidence does not 
indicate that the adverse effects of his disability are a 
marked interference with his employment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of a blast wound to the left hip/buttock, Muscle 
Group XVII, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


